WALLACE, JUDGE:
This claim is for a refund of the 5% tax paid to the respondent as a result of the claimant’s purchase of an automobile. The claimant, George M. Custer, of Wheeling, West Virginia, purchased a 1977 Oldsmobile Delta 88 automobile from Bob’s Chevrolet, Inc. in Barnesville, Ohio. He paid the West Virginia *49Department of Motor Vehicles, through the Wheeling Automobile Club, the sum of $302.00, representing the 5% tax on the automobile purchased and a $2.00 title fee. It was later determined that the automobile was equipped with a Chevrolet engine. The dealer was unable to replace the engine or the automobile. The claimant’s money was- refunded and the automobile transferred to the dealer.
It is the opinion of the Court that in equity and good conscience, since the parties nullified the transaction, the tax paid should be refunded. The title to the automobile was assigned to the dealer. The title fee should not be returned. Accordingly, an award in the sum of $300.00 should be, and is hereby, made.
Award of $300.00.